     Case 2:19-cv-05259-PSG-AGR Document 55 Filed 03/23/21 Page 1 of 3 Page ID #:373




 1    MICHAEL FEUER, City Attorney (SBN: 111529)
      KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2    SCOTT MARCUS, Chief, Civil Litigation Branch (SBN 184980)
      GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
 3    DORA A. GONZALEZ, Deputy City Attorney (SBN: 210947)
 4    200 N. Main Street, City Hall East, Room 675
      Los Angeles, CA 90012
 5    Telephone (213) 978-7561
 6    Facsimile (213) 978-7011
      dora.gonzalez@lacity.org
 7
 8    Attorneys for Defendants
 9    CITY OF LOS ANGELES, ERIC GARCETTI
      GUSTAVO MARTINEZ, MARCOS HERNANDEZ-MARTINEZ
10
11    SAI-E JOHARI
      P.O. Box 13681
12
      Los Angeles, CA 90013
13    213-909-3387
14    TrueLightWarrior@yahoo.com

15    Plaintiff
16                         UNITED STATES DISTRICT COURT
17                       CENTRAL DISTRICT OF CALIFORNIA
18
19     SAI-E JOHARI,                              Case No.: 2:19-cv-05259-PSG-AGR

20                     Plaintiff,                 Complaint Filed: June 17, 2019
21           vs.                                  [Hon. Phillip S. Gutierrez]
22
       CITY OF LOS ANGELES; MAYOR
23     ERIC GARCETTI; PARKING                     JOINT STIPULATION FOR
                                                  DISMISSAL WITH PREJUDICE
24     VIOLATIONS BUREAU OFFICER
       HERNANDEZ; PARKING
25                                                [Concurrently filed with Proposed
       VIOLATIONS BUREAU OFFICER                  Order to Dismiss]
26     MARTINEZ; PARKING VIOLATIONS
27     BUREAU OFFICER OSSY,
28                                  Defendants.




      JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE                  2:19-cv-05259-PSG-AGR
     Case 2:19-cv-05259-PSG-AGR Document 55 Filed 03/23/21 Page 2 of 3 Page ID #:374




 1          The parties to this action, Defendants acting through counsel and Plaintiff acting
 2    pro se, pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(ii) hereby stipulate, in
 3    consideration of a negotiated settlement executed by them, to the dismissal with
 4    prejudice of this action, with each party to bear its own attorney’s fees and costs.
 5
 6          It is so stipulated.
 7
 8    DATED: March 23, 2021            MICHAEL N. FEUER, City Attorney
                                       KATHLEEN A. KENEALY, Chief Asst. City Attorney
 9                                     SCOTT MARCUS, Chief, Civil Litigation Branch
10                                     GABRIEL S. DERMER, Assistant City Attorney
                                       DORA A. GONZALEZ, Deputy City Attorney
11
12                                     By: /s/ Dora A. Gonzalez
13                                     DORA A. GONZALEZ, Deputy City Attorney
                                       Attorneys for Defendants, CITY OF LOS ANGELES,
14                                     ERIC GARCETTI, GUSTAVO MARTINEZ, and
15                                     MARCOS HERNANDEZ-MARTINEZ
16
17
      DATED: March 23, 2021           SAI-E JOHARI, Plaintiff in Propria Persona
18
19
20                                     By: /s/ Sai-E Johari
                                       SAI-E JOHARI, Plaintiff
21
22
23
24
25
26
27
28

                                          1
         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                    2:19-cv-05259-PSG-AGR
     Case 2:19-cv-05259-PSG-AGR Document 55 Filed 03/23/21 Page 3 of 3 Page ID #:375




 1
                                  SIGNATURE ATTESTATION
 2
 3          Pursuant to Civil L.R 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
 4    listed, and on whose behalf the filing is submitted, concur in this document’s content and
 5    have authorized the filing of this document with the use of their electronic signature.
 6    Specifically, Plaintiff in Propria Persona Sai-E Johari, irrevocably consents to
 7    application of his electronic signature on the stipulation for dismissal pursuant to FRCP
 8    41 (a)(1)(A)(ii) and authorizes Defendants’ attorneys of record to execute and deliver to
 9    the Court the Stipulated Dismissal Request with Prejudice, so that the same may be filed
10    with the Court in accordance with the Settlement Agreement, paragraph 4.
11
      Dated: March 23, 2021            Joint Stipulation for Dismissal with Prejudice
12
13
                                       By: /s/ Dora A. Gonzalez
14                                     DORA A. GONZALEZ, Deputy City Attorney
15                                     Attorneys for Defendants,
                                       CITY OF LOS ANGELES for its DEPARTMENT
16
                                       OF TRANSPORTATION and ERIC GARCETTI
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                     2:19-cv-05259-PSG-AGR
